 1
      WO
 2
 3
 4
 5
 6
                          IN THE UNITED STATES DISTRICT COURT
 7
                                 FOR THE DISTRICT OF ARIZONA
 8
 9
     Ann Leigh,                                      No. CV-19-1716-PHX-ESW
10
                           Plaintiff,
11
     v.                                              ORDER
12
     Acting Commissioner of the Social Security
13
     Administration,
14
                           Defendant.
15
16
17
             Pending before the Court is Ann Leigh’s (“Plaintiff”) appeal of the Social Security
18
      Administration’s (“Social Security”) denial of her application for disability insurance
19
      benefits. The Court has jurisdiction to decide Plaintiff’s appeal pursuant to 42 U.S.C. §
20
      405(g). Under 42 U.S.C. § 405(g), the Court has the power to enter, based upon the
21
      pleadings and transcript of the record, a judgment affirming, modifying, or reversing the
22
      decision of the Commissioner of Social Security, with or without remanding the case for
23
      a rehearing.     Both parties have consented to the exercise of U.S. Magistrate Judge
24
      jurisdiction. (Doc. 10).
25
             After reviewing the Administrative Record (“A.R.”) and the parties’ briefing
26
      (Docs. 9, 11, 12), the Court finds that the Administrative Law Judge’s (“ALJ”) decision
27
      contains harmful legal error. For the reasons explained in Section II below, the decision
28
 1
     is reversed and the case is remanded to the Commissioner of Social Security for further
 2
     proceedings.
 3
                                     I. LEGAL STANDARDS
 4
           A. Disability Analysis: Five-Step Evaluation
 5
           The Social Security Act (the “Act”) provides for disability insurance benefits to
 6
     those who have contributed to the Social Security program and who suffer from a
 7
     physical or mental disability. 42 U.S.C. § 423(a)(1).   To be eligible for benefits based
 8
     on an alleged disability, the claimant must show that he or she suffers from a medically
 9
     determinable physical or mental impairment that prohibits him or her from engaging in
10
     any substantial gainful activity. 42 U.S.C. § 423(d)(1)(A). The claimant must also show
11
     that the impairment is expected to cause death or last for a continuous period of at least
12
     12 months. Id.
13
           To decide if a claimant is entitled to Social Security benefits, an ALJ conducts an
14
     analysis consisting of five questions, which are considered in sequential steps. 20 C.F.R.
15
     § 404.1520(a). The claimant has the burden of proof regarding the first four steps:1
16                Step One: Is the claimant engaged in “substantial gainful
17                activity”? If so, the analysis ends and disability benefits are
                  denied. Otherwise, the ALJ proceeds to step two.
18
19                  Step Two: Does the claimant have a medically severe
                    impairment or combination of impairments? A severe
20                  impairment is one which significantly limits the claimant’s
21                  physical or mental ability to do basic work activities. 20
22                  C.F.R. § 404.1520(c). If the claimant does not have a severe
                    impairment or combination of impairments, disability benefits
23                  are denied at this step. Otherwise, the ALJ proceeds to step
24                  three.
25                  Step Three: Is the impairment equivalent to one of a number
26                  of listed impairments that the Commissioner acknowledges
                    are so severe as to preclude substantial gainful activity? 20
27
28
           1
               Parra v. Astrue,481 F.3d 742,746 (9th Cir. 2007).

                                                -2-
 1                  C.F.R. § 404.1520(d). If the impairment meets or equals one
 2                  of the listed impairments, the claimant is conclusively
                    presumed to be disabled. If the impairment is not one that is
 3
                    presumed to be disabling, the ALJ proceeds to the fourth step
 4                  of the analysis.
 5                  Step Four: Does the impairment prevent the claimant from
 6                  performing work which the claimant performed in the past?
 7                  If not, the claimant is “not disabled” and disability benefits
                    are denied without continuing the analysis. 20 C.F.R. §
 8                  404.1520(f). Otherwise, the ALJ proceeds to the last step.
 9
           If the analysis proceeds to the final question, the burden of proof shifts to the
10
     Commissioner:2
11
                    Step Five: Can the claimant perform other work in the
12                  national economy in light of his or her age, education, and
13                  work experience? The claimant is entitled to disability
                    benefits only if he or she is unable to perform other work. 20
14                  C.F.R. § 404.1520(g). Social Security is responsible for
15                  providing evidence that demonstrates that other work exists in
                    significant numbers in the national economy that the claimant
16                  can do, given the claimant’s residual functional capacity, age,
                    education, and work experience. Id.
17
           B. Standard of Review Applicable to ALJ’s Determination
18
           The Court must affirm an ALJ’s decision if it is supported by substantial evidence
19
     and is based on correct legal standards. Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir.
20
     2012); Marcia v. Sullivan, 900 F.2d 172, 174 (9th Cir. 1990). “Substantial evidence” is
21
     less than a preponderance, but more than a “mere scintilla.” Richardson v. Perales, 402
22
     U.S. 389, 401 (1971) (quoting Consolidated Edison v. NLRB, 305 U.S. 197, 229 (1938)).
23
     It is relevant evidence as a reasonable mind might accept as adequate to support a
24
     conclusion. Id.
25
           In determining whether substantial evidence supports the ALJ’s decision, the
26
     Court considers the record as a whole, weighing both the evidence that supports and
27
28
           2
               Parra, 481 F.3d at 746.

                                                 -3-
 1
     detracts from the ALJ’s conclusions. Reddick v. Chater, 157 F.3d 715, 720 (9th Cir.
 2
     1998); Tylitzki v. Shalala, 999 F.2d 1411, 1413 (9th Cir. 1993). If there is sufficient
 3
     evidence to support the ALJ’s determination, the Court cannot substitute its own
 4
     determination. See Morgan v. Comm’r of the Social Sec. Admin., 169 F.3d 595, 599 (9th
 5
     Cir. 1999) (“Where the evidence is susceptible to more than one rational interpretation, it
 6
     is the ALJ’s conclusion that must be upheld.”); Magallanes v. Bowen, 881 F.2d 747, 750
 7
     (9th Cir. 1989). The ALJ, not the Court, is responsible for resolving conflicts and
 8
     ambiguities in the evidence and determining credibility. Magallanes, 881 F.2d at 750;
 9
     see also Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995).
10
            Finally, the Court considers the harmless error doctrine when reviewing an ALJ’s
11
     decision. An ALJ’s decision need not be remanded or reversed if it is clear from the
12
     record that the error is “inconsequential to the ultimate nondisability determination.”
13
     Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008) (citations omitted); Molina,
14
     674 F.3d at 1115 (an error is harmless so long as there remains substantial evidence
15
     supporting the ALJ’s decision and the error “does not negate the validity of the ALJ’s
16
     ultimate conclusion”) (citations omitted).
17
                                   II. PLAINTIFF’S APPEAL
18
            A. Procedural Background
19
            Plaintiff, who was born in 1955, has experience working as a security consultant
20
     and cargo inspector. (A.R. 25, 66). On September 2, 2015, Plaintiff applied for disability
21
     insurance benefits. (A.R. 157-64). Plaintiff’s application alleged that on August 11,
22
     2015, Plaintiff became unable to work due to cervical misalignment, bone spurs in the
23
     lower spine, torn meniscus in the right knee, Achilles tendonitis, and high blood
24
     pressure/depression. (A.R. 66). Social Security denied the application. (A.R. 94-97). In
25
     February 2016, upon Plaintiff’s request for reconsideration, Social Security affirmed the
26
     denial of benefits. (A.R. 101-04). Plaintiff sought further review by an ALJ, who
27
     conducted a hearing on January 9, 2018. (A.R. 31-64).
28


                                                  -4-
 1
            In a May 8, 2018 decision, the ALJ found that Plaintiff is not disabled within the
 2
     meaning of the Social Security Act. (A.R. 15-26). On February 20, 2019, the Appeals
 3
     Council denied Plaintiff’s request for review, making the ALJ’s decision the final
 4
     decision of the Social Security Commissioner. (A.R. 1-6). On March 13, 2019, Plaintiff
 5
     filed a Complaint (Doc. 1) requesting judicial review and reversal of the ALJ’s decision.
 6
            B. The ALJ’s Application of the Five-Step Disability Analysis
 7
                   1. Step One: Engagement in “Substantial Gainful Activity”
 8
            The ALJ determined that Plaintiff has not engaged in substantial gainful activity
 9
     since July 26, 2015, the alleged onset date. (A.R. 17). Neither party disputes this
10
     determination.
11
                   2. Step Two: Presence of Medically Severe Impairment/Combination
12                    of Impairments
13          The ALJ found that Plaintiff has the following severe impairments: (i) cervical
14   degenerative disc disease; (ii) cervical spondylosis and stenosis; (iii) hypertension; (iv)
15   lumbar degenerative disc disease; (v) right knee impairment; (vi) history of
16   gastroesophageal reflux disease (GERD); and (vii) right foot impairment. (A.R. 18).
17   This determination is unchallenged.
18                 3. Step Three: Presence of Listed Impairment(s)
19          The ALJ determined that Plaintiff does not have an impairment or combination of
20   impairments that meets or medically equals the severity of one of the listed impairments
21   in 20 C.F.R. Part 404, Subpart P, Appendix 1 of the Social Security regulations. (A.R.
22   20). Neither party disputes the ALJ’s determination at this step.
23                 4. Step Four: Capacity to Perform Past Relevant Work
24          The ALJ found that Plaintiff retained the residual functional capacity (“RFC”) to
25   perform light work as defined in 20 C.F.R. § 404.1567(b), except that Plaintiff is able to
26   “frequently climb ramps and stairs; occasionally climb ladders, ropes, and scaffolds;
27   frequently balance, stoop, kneel, and crouch; occasionally crawl; frequently overhead
28   reaching; and no exposure to hazards such as moving machinery and unprotected


                                                -5-
 1
     heights.” (A.R. 21). Based on the assessed RFC and testimony of the Vocational Expert
 2
     (“VE”) at the administrative hearing, the ALJ concluded that Plaintiff is unable to
 3
     perform her past relevant work as a security consultant and cargo inspector. (A.R. 25).
 4
     Plaintiff argues that the ALJ improperly weighed the evidence in assessing her RFC.
 5
                   5. Step Five: Capacity to Perform Other Work
 6
            Given the ALJ’s conclusion at Step Four that Plaintiff is not disabled, the ALJ did
 7
     not address Plaintiff’s capacity to perform other work.
 8
            C. Plaintiff’s Challenge to the ALJ’s RFC Determination
 9                 1. Molly Finley, D.O.
10          In weighing medical source opinions in Social Security cases, there are three
11   categories of physicians: (i) treating physicians, who actually treat the claimant; (ii)
12   examining physicians, who examine but do not treat the claimant; and (iii) non-
13   examining physicians, who neither treat nor examine the claimant. Lester v. Chater, 81
14   F.3d 821, 830 (9th Cir. 1995). An ALJ must provide clear and convincing reasons that
15   are supported by substantial evidence for rejecting the uncontradicted opinion of a
16   treating or examining doctor. Id. at 830-31; Bayliss v. Barnhart, 427 F.3d 1211, 1216
17   (9th Cir. 2005). An ALJ cannot reject a treating or examining physician’s opinion in
18   favor of another physician’s opinion without first providing specific and legitimate
19   reasons that are supported by substantial evidence, such as finding that the physician’s
20   opinion is inconsistent with and not supported by the record as a whole. Bayliss, 427
21   F.3d at 1216; 20 C.F.R. § 404.1527(c)(4) (an ALJ must consider whether an opinion is
22   consistent with the record as a whole); see also Batson v. Comm’r of Soc. Sec. Admin.,
23   359 F.3d 1190, 1195 (9th Cir. 2004); Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir.
24   2002); Tommasetti, 533 F.3d at 1041 (finding it not improper for an ALJ to reject a
25   treating physician’s opinion that is inconsistent with the record).
26          In a letter dated June 18, 2015, Plaintiff’s primary care provider Molly Finley,
27   D.O. stated that she placed Plaintiff on restrictive work leave effective February 28, 2015
28   because Plaintiff’s physical conditions cause Plaintiff daily pain and interfere with


                                                 -6-
 1
     Plaintiff’s activities of daily living. (A.R. 331-32). A July 7, 2015 letter explains that Dr.
 2
     Finley extended the restricted work leave through August 10, 2015. (A.R. 413). Dr.
 3
     Finley later extended the restricted work leave indefinitely effective August 1, 2015.
 4
     (A.R. 297). On May 15, 2016, Dr. Finley completed a Physical Residual Functional
 5
     Capacity Questionnaire. (A.R. 441-45). Dr. Finley opined that Plaintiff could not walk,
 6
     sit, or stand for more than thirty minutes at a time without taking a ten to fifteen minute
 7
     break. (A.R. 443). Dr. Finley also opined that Plaintiff would likely miss more than four
 8
     days of work each month. (Id.). The ALJ gave these opinions little weight. (A.R. 25).
 9
     Because Dr. Finley’s opinions are contradicted by another acceptable medical source,3
10
     the Court must determine whether the ALJ offered specific and legitimate reasons for
11
     discounting the opinions.
12
            In explaining why the ALJ assigned little weight to Dr. Finley’s opinions, the ALJ
13
     stated that “the course of treatment is inconsistent with a person who has disabling
14
     limitations.” (A.R. 25). The ALJ noted that “Dr. Finley’s records state the claimant
15
     failed physical therapy and injections (Exhibit 11F/1); however, the claimant reported
16
     ‘excellent’ sustained relief with epidural steroid injection and physical therapy notes
17
     indicated improvement with treatment (Exhibits 4F/16; 13F/3, 9).”              (Id.).   When
18
     supported by substantial evidence, an ALJ may properly discount a physician’s opinion
19
     that is inconsistent with the conservative nature of the claimant’s treatment. See, e.g.,
20
     Rollins, 261 F.3d at 856.      Here, however, the Court finds that the ALJ failed to
21
     adequately explain her conclusion that Plaintiff’s course of treatment as prescribed by Dr.
22
     Finley is inconsistent with disabling limitations. As Plaintiff correctly states (Doc. 9 at
23
     10), the record cited by the ALJ indicating that Plaintiff had excellent results with
24
     epidural steroid injections predates the alleged disability onset date. (A.R. 312).
25
            The ALJ also stated that “Dr. Finley’s opinions are not supported by his [sic] own
26
     exams noting no abnormal findings (Exhibits 4F/10-11, 17; 5F/2, 4, 8, 11, 14, 9F/1, 3;
27
28          Dr. Finley’s opinions are contradicted by the State agency medical consultants.
            3
     (A.R. 77-78, 92-93).

                                                 -7-
 1
     11F/1, 6, 10-11).” (A.R. 25). The ALJ further found that Dr. Finley’s opinions are not
 2
     supported by “recent evidence documenting normal range of motion of cervical spine
 3
     (Exhibit 13F/3, 9).” (Id.). An ALJ may reject a medical opinion when it is “unsupported
 4
     by the record as a whole.” Batson, 359 F.3d at 1195; see Morgan v. Comm'r of Soc. Sec.
 5
     Admin., 169 F.3d 595, 602–03 (9th Cir. 1999) (a medical opinion's inconsistency with the
 6
     overall record constitutes a legitimate reason for discounting the opinion). Yet to reject
 7
     an opinion as inconsistent with the medical record, the “ALJ must do more than offer his
 8
     conclusions.” Embrey v. Bowen, 849 F.2d 418, 421 (9th Cir. 1988).
 9
            The ALJ does not sufficiently explain the reasons for concluding that Dr. Finley’s
10
     examination notes do not support the limitations that Dr. Finley assessed. The Ninth
11
     Circuit has instructed that a court “cannot substitute [the court’s] conclusions for the
12
     ALJ's, or speculate as to the grounds for the ALJ’s conclusions. Although the ALJ’s
13
     analysis need not be extensive, the ALJ must provide some reasoning in order for [the
14
     court] to meaningfully determine whether the ALJ’s conclusions were supported by
15
     substantial evidence.” Brown–Hunter v. Colvin, 806 F.3d 487, 495 (9th Cir. 2015)
16
     (internal quotations marks and citation omitted); see also Embrey, 849 F.2d at 421-22
17
     (explaining that an ALJ must set forth his or her “own interpretations and explain why
18
     they, rather than the doctors’, are correct”). The ALJ did not connect the record evidence
19
     that she cited to support her rejection of the limitations assessed by Dr. Finley. Further,
20
     the ALJ failed to acknowledge that Dr. Finley’s treatment notes indicate that Plaintiff had
21
     joint swelling and joint pain. See Attmore v. Colvin, 827 F.3d 872, 877 (9th Cir. 2016)
22
     (stating that the ALJ must avoid “cherry-picking” from an evidentiary record).
23
            The Court concludes that the ALJ failed to provide specific and legitimate reasons
24
     supported by evidence in the record for discounting Dr. Finley’s opinions.
25
                   2. Physician’s Assistant James C. Bigham
26          A source that is not an acceptable medical source is considered to be an “other
27   source.” 20 C.F.R. 404.1513(d). “Other sources” include physician assistants, nurse
28   practitioners, and lay witnesses. 20 C.F.R. § 404.1513. Information from these “other


                                                -8-
 1
     sources” must still be considered even though the information cannot establish the
 2
     existence of a medically determinable impairment. Id. An other source’s opinion can be
 3
     rejected as long as the ALJ provides “germane” reasons, such as finding that the opinion
 4
     is inconsistent with medical evidence. Bayliss v. Barnhart, 427 F.3d 1211, 1218 (9th Cir.
 5
     2005).
 6
              In a letter dated May 21, 2015, James C. Bigham, a physician’s assistant, indicated
 7
     that Plaintiff had pain and physical limitations that would cause difficulty in performing
 8
     her work duties. (A.R. 302-03). The ALJ gave “minimal weight” to Mr. Bigham’s
 9
     opinions. (A.R. 25). The ALJ stated that
10                Because a physician assistant is not an acceptable medical
11                source who can provide medical opinions as defined by our
                  Regulations, the undersigned has considered the opinion
12                evidence of Mr. Bigham as that of an “other source” (20 CFR
                  404.1527 and 416.927). Therefore, the undersigned assigns
13
                  minimal weight to this opinion because he is not an
14                acceptable medical source and the opinion was provided prior
                  to the period at issue.
15
     (Id.). The ALJ erred by discounting Mr. Bigham’s opinions on the basis that he is not an
16
     acceptable medical source. See SSR 06–3P, 2006 WL 2329939, at *3 (Aug. 9, 2006)
17
     (stating that opinions from other sources “are important and should be evaluated on key
18
     issues such as impairment severity and functional effects, along with the other relevant
19
     evidence in the file”). However, the ALJ validly discounted Mr. Bigham’s opinions on
20
     the basis that they predated the alleged disability date. See Carmickle v. Comm’r, Soc.
21
     Sec. Admin., 533 F.3d 1155, 1165 (9th Cir. 2008) (“Medical opinions that predate the
22
     alleged onset of disability are of limited relevance.”). The Court does not find that the
23
     ALJ committed harmful error in assigning minimal weight to Mr. Bigham’s opinions.
24
                     3. Plaintiff’s Symptom Testimony
25
              When evaluating the credibility of a plaintiff’s testimony regarding subjective pain
26
     or symptoms, the ALJ must engage in a two-step analysis. Vasquez v. Astrue, 572 F.3d
27
     586, 591 (9th Cir. 2009). In the first step, the ALJ must determine whether the claimant
28
     has presented objective medical evidence of an underlying impairment “which could

                                                  -9-
 1
     reasonably be expected to produce the pain or other symptoms alleged.” Lingenfelter v.
 2
     Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007). The plaintiff does not have to show that the
 3
     impairment could reasonably be expected to cause the severity of the symptoms. Rather,
 4
     a plaintiff must only show that it could have caused some degree of the symptoms.
 5
     Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996).
 6
            If a plaintiff meets the first step, and there is no affirmative evidence of
 7
     malingering, the ALJ can only reject a plaintiff’s testimony about the severity of his or
 8
     her symptoms by offering specific, clear, and convincing reasons. Lingenfelter, 504 F.3d
 9
     at 1036. The ALJ cannot rely on general findings. The ALJ must identify specifically
10
     what testimony is not credible and what evidence undermines the plaintiff’s complaints.
11
     Berry v. Astrue, 622 F.3d 1228, 1234 (9th Cir. 2010).            In weighing a plaintiff’s
12
     credibility, the ALJ can consider many factors including: a plaintiff’s reputation for
13
     truthfulness, prior inconsistent statements concerning the symptoms, unexplained or
14
     inadequately explained failure to seek treatment, and the plaintiff’s daily activities.
15
     Smolen, 80 F.3d at 1284; see also 20 C.F.R. § 404.1529(c)(4) (Social Security must
16
     consider whether there are conflicts between a claimant’s statements and the rest of the
17
     evidence). In addition, although the lack of medical evidence cannot form the sole basis
18
     for discounting pain testimony, it is a factor that the ALJ can consider in his or her
19
     credibility analysis. See 20 C.F.R. § 404.1529(c)(2); Rollins v. Massanari, 261 F.3d 853,
20
     857 (9th Cir. 2001); Burch v. Barnhart, 400 F.3d 676 (9th Cir. 2005).
21
            Here, the ALJ found that Plaintiff’s medically determinable impairments could
22
     reasonably be expected to cause her alleged symptoms, but concluded that Plaintiff’s
23
     “statements concerning the intensity, persistence and limiting effects of these symptoms
24
     are not entirely credible for the reasons explained in this decision.” (A.R. 22). In
25
     explaining why she discounted Plaintiff’s symptom testimony, the ALJ first stated that
26
     Plaintiff’s assertion at the hearing that epidural steroid injections were ineffective
27
     conflicted with a treatment record indicating that Plaintiff had “excellent” sustained relief
28
     with epidural steroid injections. (A.R. 24) (citing Exhibit 4F/16, A.R. 312). Plaintiff


                                                - 10 -
 1
     correctly notes that a more recent record indicates that epidural steroid injections were
 2
     ineffective in reducing her pain. (Doc. 12 at 7) (citing A.R. 305). The Court does not
 3
     find that the ALJ’s first reason for discounting Plaintiff’s symptom testimony is clear,
 4
     convincing, and supported by substantial evidence in the record.
 5
            The ALJ also found that “the record shows adequate activities of daily living such
 6
     as taking her dogs for short walks every day, washing dishes, doing laundry, preparing
 7
     meals, pulling weeds outside, and doing ‘general clean up’ (Exhibit 8F/2, 4, Hearing
 8
     Testimony).”    (A.R. 24).   However, as the Ninth Circuit has cautioned, “disability
 9
     claimants should not be penalized for attempting to lead normal lives in the face of their
10
     limitations.” Reddick, 157 F.3d at 722. The ALJ’s decision does not adequately explain
11
     how Plaintiff’s daily activities translate to the ability to sustain competitive employment
12
     on a full-time basis. See Garrison v. Colvin, 759 F.3d 995, 1016 (9th Cir. 2014) (stating
13
     that the Ninth Circuit has “repeatedly warned that ALJs must be especially cautious in
14
     concluding that daily activities are inconsistent with testimony about pain, because
15
     impairments that would unquestionably preclude work and all the pressures of a
16
     workplace environment will often be consistent with doing more than merely resting in
17
     bed all day”); Vertigan v. Halter, 260 F.3d 1044, 1050 (9th Cir. 2001) (explaining that
18
     “the mere fact that a plaintiff has carried on certain daily activities, such as grocery
19
     shopping [and] driving a car, . . . does not in any way detract from her credibility as to
20
     her overall disability. One does not need to be ‘utterly incapacitated’ in order to be
21
     disabled.”) (quoting citing Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)).
22
            The clear and convincing standard is the most demanding required in Social
23
     Security cases. Moore v. Comm'r of Soc. Sec. Admin., 278 F.3d 920, 924 (9th Cir. 2002).
24
     “Sheer disbelief” of the severity of a claimant’s symptoms “is no substitute for
25
     substantial evidence.” Benecke v. Barnhart, 379 F.3d 587, 594 (9th Cir. 2004). The
26
     Court finds that the ALJ failed to provide specific, clear, and convincing reasons
27
     supported by substantial evidence for discounting Plaintiff’s symptom testimony
28
     regarding her impairments.


                                               - 11 -
 1
            D. Remand for Further Proceedings is Appropriate
 2
            “A district court may reverse the decision of the Commissioner of Social Security,
 3
     with or without remanding the cause for a rehearing, but the proper course, except in rare
 4
     circumstances, is to remand to the agency for additional investigation or explanation.”
 5
     Dominguez v. Colvin, 808 F.3d 403, 407 (9th Cir. 2015) (citations and internal quotation
 6
     marks omitted). A district court may remand directly for an award of benefits only when:
 7
     “(1) the record has been fully developed and further administrative proceedings would
 8
     serve no useful purpose; (2) the ALJ failed to provide legally sufficient reasons for
 9
     rejecting evidence; and (3) if the improperly discredited evidence were credited as true,
10
     the ALJ would be required to find the claimant disabled on remand.” Garrison,759 F.3d
11
     at 1020. Even if these requirements are met, the court retains “flexibility” to remand “on
12
     an open record for further proceedings when the record as a whole creates serious doubt
13
     as to whether the claimant is, in fact, disabled within the meaning of the Social Security
14
     Act.” Dominguez, 808 F.3d at 407-08.
15
            It is appropriate to remand this matter to the Commissioner for further proceedings
16
     as the record creates a serious doubt as to whether Plaintiff suffers from impairments that
17
     would preclude her from working. For instance, as the ALJ noted in her decision, the
18
     record indicates that Plaintiff “may be underreporting her work as the record shows she
19
     was unable to wear her boot for the last five days ‘due to conflicts with work’ (Exhibit
20
     14F/1).” (A.R. 24). 4 In addition, there is evidence in the record indicating that at
21
     approximately the same time as Plaintiff allegedly became disabled, Plaintiff became her
22
     husband’s primary caregiver following his “major back surgery.” (A.R. 423). This
23
     evidence casts doubt on whether Plaintiff’s reasons for leaving employment were due to a
24
     disability and whether Plaintiff’s limitations are as restrictive as alleged. See Bruton v.
25
     Massanari, 268 F.3d 824, 828 (9th Cir. 2001) (a Plaintiff’s reason for leaving
26
27          4
              The ALJ made this statement in conjunction with explaining her reasons for not
     finding Plaintiff’s symptom testimony credible. The Court does not find that the record
28   on its own constitutes a sufficient sole clear and convincing reason for discounting
     Plaintiff’s testimony.

                                               - 12 -
 1
     employment is a valid consideration in weighing credibility); Page v. Colvin, 620 F.
 2
     App’x 605, 605 (9th Cir. 2015) (an ALJ may discredit a claimant’s testimony by citing a
 3
     claimant’s nondisability reasons for leaving employment immediately preceding the
 4
     alleged onset date of disability).
 5                                        III. CONCLUSION
 6          Based on the foregoing,
 7          IT IS ORDERED reversing the decision of the Commissioner of Social Security
 8   and remanding for further administrative proceedings.       The ALJ shall issue a new
 9   decision that is consistent with the applicable law as set forth in this Order. The ALJ,
10   however, is not precluded from reopening the hearing to receive additional evidence if
11   deemed appropriate. The Clerk of Court shall enter judgment accordingly.
12          Dated this 12th day of December, 2019.
13
14
15
                                                        Honorable Eileen S. Willett
16                                                      United States Magistrate Judge

17
18
19
20
21
22
23
24
25
26
27
28


                                               - 13 -
